Title: To George Washington from Robert Orme, 2 March 1756
From: Orme, Robert
To: Washington, George



Dr George
March the 2d 1756

I writ to you the very day I sailed from America to convince you I left the Continent with all those Sentiments of Friendship towards you I ever professed I hope now to convince that I retain the same and shall ever have the greatest Happyness in the Continuance of it.
Letters from America had made the Generals Character as odious in this Country as there but since my Arrival and my having writ a true and impartial Narrative of the Affair the Opinions of Men are altered and his Character will be rather revered than disapproved. I was told upon my first coming here you had writ several Letters to England speaking in very disrespectful Terms of Genl Braddock. I absolutely denied it could be so as I had Letters from you of a very different Language and that I knew too well your Integrity and Honor to believe you capable of such Conduct This like all other idle Reports blew over and soon was disbeleivd. I want very much to hear of your Virginia Battalion how recruited disciplined and regulated what are the Conditions of your Frontiers and how

coverd from Indian Inroads. I fear every day some very bad News your Country is much exposed and as all the Troops are to the Eastward I think you must suffer this Spring.
American Affairs are not vey well understood at Home and the Want of Men and Money make the true defence and Protection of the Colonies very difficult. The Parliament have consented to the raising an American Regiment of four Battalions I doubt very much the Possibility of completing it and if it is the Count[r]y may derive some immediate Advantage but will suffer in the End as the draining the Colonies of Men is certainly a very pernicious Measure[.] I thought I should have returned but am not included in the American Promotions except the Pleasure of once more seeing my dear George I am as well contended. I dont know whether a good House and comfortable Living is not as well as the Palace of Enoch Enoch’s.
I shall expect from you the State of the Colonies I know your Abilities and Integrity the one intitles you to speak the other will prevent your ever advancing any Impropriety.
Whatever Acquaintance of mine you may meet with present my Compliments.
If you should have any Orders or Commissions in these Parts pray employ me and assure yourself my dear Friend no one can be more ready to give you every Instance of his sincere Regard God bless you and believe me with the greatest Truth your Sincere Friend & humble Servt

Robt Orme

